Citation Nr: 0111165	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-14 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of bilateral lung metastases, status post wedge 
resections, left upper and lower lobes, and right upper lung 
lobectomy, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from February 1979 to February 
1983 and from May 1985 to November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which service connection for 
bilateral lung metastases, status/post wedge resections, left 
upper and lower lobes, and right upper lung lobectomy was 
granted and assigned a 30 percent evaluation.  


FINDING OF FACT

The veteran's service-connected bilateral lung metastases, 
status/post wedge resections, left upper and lower lobes, and 
right upper lung lobectomy is manifested by FEV-1 ranges of 
59 to 81 percent of predicted, FEV-1/FVC ranges of 74 to 107 
percent and DLCO ranges of 66 to 104 percent of predicted 
values.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral lung metastases, status/post wedge resections, left 
upper and lower lobes, and right upper lung lobectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5103A and 5107(b) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10 and 
4.97, Diagnostic Codes 6819 and 6844 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the VA has examined the veteran.  
It is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist the appellant 
has been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
this claim is based on the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Background  

Service medical records, dated January 1998 to May 1998, 
provide pulmonary function test results.  In January 1998 the 
Forced Expiratory Volume (FEV)-1 was 68 percent of predicted 
value before medication and 77 percent of predicted value 
after medication.  The Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) was 84 percent of 
predicted value before medication and 93 percent of predicted 
value after medication.  Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) was 
104 percent predicted.  The interpretation was normal FVC 
with reduced FEV1/FVC and FEF 25 to 75 percent significant 
improvement in FEV1 and FVC with bronchodilator or normal 
lung volumes.  Diffusion was normal compared to the December 
1997 study showing reduction in flows.  The impression was 
consistent mild obstructive lung disease.  

On February 2, 1998, FEV1 was 81 percent of predicted and 
FEV1/FVC was 96 percent of predicted value.  DLCO was 80 
percent predicted.  The interpretation was normal spirometry, 
normal diffusion.  Compared to the January 1998 study there 
was improvement in FEV1 and FEF was 25 to 75 percent decrease 
in diffusion.  The impression was normal.  On February 17, 
1998, FEV1 was 74 percent of predicted and FEV1/FVC was 93 
percent of predicted value.  DLCO was 73 percent predicted.  
The interpretation was normal spirometry with decreased FVC 
and suspected obstruction.  Lung volume was normal and the 
DLCO had mild reduction.  On February 23, 1998, FEV1 was 77 
percent of predicted, FEV1/FVC was 91 percent of predicted 
value and DLCO was 74 percent predicted.  

In April 1998 the principal diagnosis was metastatic germ 
cell tumor and the procedures performed were thoracotomy and 
right upper lobectomy.  In May 1998, FEV1 was 59 percent of 
predicted and FEV1/FVC was 107 percent of predicted value.  
DLCO was 66 percent predicted.  The interpretation was FVC, 
FEV and FEF 25 to 75 percent with preserved FEV1/FVC.  There 
was reduced total lung capacity with increased respiratory 
volume.  Diffusion was decreased and arterial blood gases 
were normal.  The impression was consistent with restrictive 
lung disease.  A left thoracotomy with wedge resection of the 
left upper and left lower lobe nodules consistent with germ 
cell was performed in May 1998.  The discharge diagnosis was 
metastatic germ cell cancer.  

The VA examined the veteran in January 2000.  There was no 
weight loss or weight gain.  There was no evidence of any cor 
pulmonale, rhonchi, rales or any wheezing.  There was no 
evidence of the possibility of chest stretching on 
inspiration with bilateral mild tenderness, even without 
pressure, but no shooting pains from the thoracic spine 
laterally.  Pulmonary function tests revealed obstructive 
lung defect.  FEV1 was 63 and 69 percent of predicted and 
FEV1/FVC was 74 and 82 percent of predicted value.  A mild 
decrease in diffusion capacity was also noted.  The diagnoses 
included bilateral lung metastases secondary to right stage 
II non-seminomatous germ cell tumor with status post right 
orchiectomy, also with status post chemotherapy treatments.  

Lay statements submitted in June 2000 describe the veteran's 
respiratory symptoms.  His supervisor wrote that the veteran 
was out of breath easily with physical activity.  One of his 
co-workers wrote that the veteran was out of breath quickly 
whenever there was any lifting and that he had to rest 
awhile.  

Analysis  

Impairment resulting from post-surgical residuals of a 
lobectomy is measured by a general rating formula for 
restrictive lung disease based upon current pulmonary 
functioning.  Under this formula, a veteran with Forced 
Expiratory Volume (FEV)-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; a veteran who requires 
outpatient oxygen therapy will be rated as 100 percent 
disabled.  A veteran with FEV-1 of 40- to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) will be rated as 60 percent disabled.  A veteran with 
FEV-1 of 56- to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) of 56- to 65 percent predicted will 
be rated as 30 percent disabled.  38 C.F.R. § 4.97, 
Diagnostic Code 6844 (2000).

The pulmonary test findings contained in the clinical records 
do not show that the veteran meets the criteria for an 
evaluation in excess of the current 30 percent.  The VA 
examination revealed that there was no evidence of any cor 
pulmonale, rhonchi, rales or any wheezing.  A 100 percent 
evaluation requires cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or outpatient oxygen therapy.  The 
criteria for a 100 percent evaluation have not been met.  

The veteran's service-connected bilateral lung metastases, 
status/post wedge resections, left upper and lower lobes, and 
right upper lung lobectomy is manifested by FEV-1 ranges of 
59 to 81 percent of predicted, FEV-1/FVC ranges of 74 to 107 
percent and DLCO ranges of 66 to 104 percent of predicted 
values.  His FEV-1 has never been recorded as less than 59 
percent of predicted value.  A higher evaluation requires 
FEV-1 of 40- to 55 percent predicted or less than 40 percent 
of predicted value.  The FEV-1/FVC actual value has not been 
less than 74 percent predicted whereas a higher evaluation is 
warranted for 40 to 55 percent predicted or less than 40 
percent.  The veteran's DLCO (SB) value has not been less 
than 66 percent predicted and a higher evaluation calls for 
40- to 55 percent predicted or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  
Accordingly, these values clearly do not meet the rating 
criteria to warrant a 60 percent or higher evaluation under 
Diagnostic Code 6844.


ORDER

An evaluation in excess of 30 percent for bilateral lung 
metastases, status/post wedge resections, left upper and 
lower lobes, and right upper lung lobectomy is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

